Name: Commission Regulation (EEC) No 2834/85 of 8 October 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/8 Official Journal of the European Communities 11 . 10 . 85 COMMISSION REGULATION (EEC) No 2834/85 of 8 October 1985 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 ( «), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No. 3331 /82 (6), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment Q, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 6 May 1985 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (10), as last amended by Regulation (EEC) No 3323/81 (u ) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1985. For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 107, 19 . 4. 1984, p. 1 . 3) OJ No L 166, 25 . 6 . 1976, p. 1 . 4) OJ No L 107, 19 . 4 . 1984, p. 13 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . 6) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2 . 1985, p. 1 . 8) OJ No 106, 30 . 10 . 1962, p. 2553/62 . 9) OJ No L 263, 19 . 9 . 1973 , p. 1 . H OJ No L 192, 26 . 7 . 1980, p . 11 . (") OJ No L 334, 21 . 11 . 1981 , p . 27 . 11 . 10 . 85 Official Journal of the European Communities No L 269/9 ANNEX I 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oestgeest (telex 30 223)) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 175 tonnes (240 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Brussels (telex 24076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during .the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC method No 104) 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kilograms  marking on the bags (in letters at least 5 cm high) : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / JORDAN / WHEAT FLOUR / CATHWEL / 50152 / AQABA / ACTION OF CRS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 October 1985 16 . Shipment period : 1 to 31 January 1986 17. Security : 12 ECU per tonne 18 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 269/ 10 Official Journal of the European Communities 11 . 10 . 85 ANNEX II 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Gambia 4. Product to be mobilized : fully milled round grain rice (non-parboiled) 5 . Total quantity : 100 tonnes (290 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milan (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / GAMBIA / RICE / CATHWEL / 50150 / BANJUL / ACTION OF CRS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 21 October 1985 16. Shipment period : 1 to 31 January 1986 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicatÃ ¨ original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam.